Citation Nr: 1143145	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's vascular headaches, currently evaluated as 50 percent disabling, on an extra-schedular basis.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from April 1984 to April 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Chicago, Illinois, Regional Office (RO) which denied an increased disability evaluation for the Veteran's vascular headaches.  In November 2002, the RO denied a total rating for compensation purposes based on individual unemployability.  In March 2004, the Board remanded the Veteran's claims to the RO for additional action.  In March 2006, the Board denied both an increased evaluation for the Veteran's vascular headaches and a total rating for compensation purposes based on individual unemployability.   The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2007, the Court granted the Parties' Joint Motion for Remand; vacated the March 2006 Board decision; and remanded the Veteran's appeal to the RO for additional action.  In October 2007, and again in September 2009, the Board remanded the Veteran's appeal to the RO for additional action.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  The 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The issue of entitlement to a TDIU will be deferred pending the accomplishment of the development noted below.  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  If the Board determines that the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Court has held that the Board is precluded from assigning such a rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, as the delegations of authority found at 38 C.F.R. §§ 3.321(b)(1) clearly provide that the proper procedure for extraschedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation and Pension Service, the Board is obligated to consider the applicability of the extraschedular rating regulation, but must then refer the matter for decision in the first instance by the appropriate VA officials. 

The Veteran has stated that because of his headaches, he is unable to work a complete work week.  He has also stated that that due to his headaches, he is unable to work.  A VA examiner noted in April 2010, that the Veteran has intractable common migraine headaches despite trying several medications.  The examiner stated that if the Veteran's work involves or puts him at risk for migraine episodes, this might interfere with his work related activities.  

In light of the fact that the Veteran has been awarded the maximum (50 percent) schedular rating for migraine headaches, and since he alleges that he has marked interference with employment due to his headaches, the Board finds that the RO should further develop the issue of the Veteran's entitlement to an increased disability evaluation for his migraine headaches on the basis of extraschedular criteria as set forth in 38 C.F.R. § 3.321(b)(1), to specifically include referral to the Director of the VA Compensation and Pension Service.  The Board has determined that these contentions and the medical evidence raise the question of entitlement to an extraschedular rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file, and ensure that all VCAA obligations have been satisfied with regard to the issue of entitlement to an extraschedular rating for migraine headaches.  

2.  Then, the RO should forward the claims folders to the Director of the VA Compensation and Pension Service for a determination of whether a higher rating is warranted for the Veteran's headache disability on an extra-schedular basis.

3.  Then, the RO should readjudicate the Veteran's claims.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


